UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1098


CALVIN BARNES; CHRISTINE BARNES,

                   Plaintiffs – Appellants,

             and

SHRECO T. BURNETT,

                   Plaintiff,

             v.

RENARD JOHNSON;       APPLE      TITLE   INTERNATIONAL,     LLC;   WILL
PURCELL,

                   Defendants – Appellees,

             and

MONTGOMERY CAPITAL CORPORATION; MICHAL JOHNSON, Individual
and Official Agent of Montgomery Capital Corp.,

                   Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-01056-RWT)


Submitted:    June 22, 2009                      Decided:    June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Calvin Barnes, Christine Barnes, Appellants Pro Se. Shirlie
Norris Lake, ECCLESTON & WOLF, PC, Hanover, Maryland; Will
Purcell, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Calvin     and     Christine         Barnes    appeal     the    district

court’s orders dismissing their civil action without prejudice

for lack of jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3)

and     denying        their     Fed.    R.     Civ.    P.     59(e)    motion     seeking

reconsideration of the dismissal order. *

                The    Barneses    filed      a     civil    action    asserting    claims

under Maryland law arising out of a sale-leaseback transaction

among     the    Barneses,       plaintiff        Burnett,     and    Defendants.      The

Barneses     sought       well    over    $75,000      in     damages   resulting     from

Defendants’           alleged    fraud    and       misrepresentation      and     claimed

jurisdiction on the basis of diversity of citizenship, see 28

U.S.C. § 1332 (2006).              The complaint, however, failed to allege

facts sufficient to establish complete diversity of citizenship

between Plaintiffs and all Defendants.                        See Axel Johnson, Inc.

v. Carroll Carolina Oil Co., Inc., 145 F.3d 660, 663 (4th Cir.

1998).      Accordingly, the district court properly dismissed the

action without prejudice for lack of jurisdiction.

                With regard to the Barneses’ Rule 59(e) motion, we

find that the district court did not abuse its discretion in

      *
        Although the Barneses did not specify whether their
“motion for reconsideration” was filed pursuant to Fed. R. Civ.
P. 59(e) or 60(b), because it was filed within the ten-day limit
for Rule 59(e) motions, it is treated as such.      See Dove v.
CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).



                                                3
denying the motion.      See Pacific Ins. Co. v. American Nat’l Fire

Ins. Co., 148 F.3d 396, 402-03 (4th Cir. 1998).             Accordingly, we

affirm the district court’s orders.         Barnes, et al. v. Johnson,

et al., No. 8:08-cv-01056-RWT (D. Md. Nov. 25, 2008; Dec. 17,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                     AFFIRMED




                                    4